2013 IL 115171

                             IN THE
                        SUPREME COURT
                               OF
                      THE STATE OF ILLINOIS


                      (Docket No. 115171)
     THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. KEITH
                        PIKES, Appellee.

                       Opinion filed November 21, 2013.

        CHIEF JUSTICE GARMAN delivered the judgment of the court,
     with opinion.
        Justices Freeman, Thomas, Kilbride, Karmeier, Burke, and Theis
     concurred in the judgment and opinion.



                                   OPINION

¶1       Following a jury trial in the circuit court of Cook County,
     defendant, Keith Pikes, was convicted of one count of first degree
     murder and sentenced to 27 years in prison. The appellate court
     reversed his conviction and remanded for a new trial, concluding that
     the trial court erred in admitting evidence concerning a prior crime
     committed by defendant’s codefendant, Lamont Donegan, in which
     defendant was not involved. 2012 IL App (1st) 102274. This court
     granted the State’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff.
     Feb. 26, 2010).

¶2                            BACKGROUND
¶3        Defendant and Donegan were tried simultaneously before separate
     juries. They were both charged with the murder of Lorne Mosley,
     who was killed in a drive-by shooting on August 21, 2006. Prior to
     trial, the State sought admission of evidence that defendant and
     Donegan were members of the Four Corner Hustlers gang, which was
     involved in a conflict with the Gangster Disciples. The State also
     sought admission of evidence of a prior incident between Donegan
     and members of the Gangster Disciples (referred to herein as the
     scooter shooting). In that incident, which occurred a day or so prior
     to Mosley’s murder, Quentez Robinson, a member of the Gangster
     Disciples, rode a scooter through Four Corner Hustlers territory,
     followed by other Gangster Disciples in a car. Donegan began
     shooting at Robinson, who rode off unharmed. The driver of the car
     struck Donegan, who later allegedly recruited defendant to assist him
     in exacting revenge for the incident. Defendant and Donegan
     allegedly made statements indicating their intention to seek revenge
     for the prior incident. In moving for admission of this evidence, the
     State reasoned that the earlier incident involving Donegan was related
     to the shooting of Mosley, thus providing an explanation for it. The
     State also argued that the prior incident provided evidence of
     defendant’s and Donegan’s joint motive and intent. The State also
     sought admission of certain co-conspirator statements made by
     Donegan prior to and immediately following the Mosley shooting.
     The trial court granted the State’s motions over defendant’s objection.
     As to the motion to admit evidence of the scooter shooting, the trial
     court found the evidence to be relevant, more probative than
     prejudicial, and necessary to allow the jury to understand the context
     in which the Mosley shooting occurred.
¶4       The facts are not in dispute. Relevant to the issue in this appeal,
     the evidence showed that in August 2006, a feud began between the
     Gangster Disciples and the Four Corner Hustlers over the shooting by
     a Gangster Disciples member of Victor Parsons, who was a member
     of the Four Corner Hustlers. The feud involved the gangs shooting at
     each other. Robinson testified concerning the scooter shooting. On
     August 19, 2006, he was riding a scooter in Four Corner Hustlers
     territory. A car containing other Gangster Disciples was following
     him. Donegan ran into the street and began shooting at Robinson. The
     car then struck Donegan. Robinson did not report the incident to
     police.
¶5       Herbert Lemon, a member of the Gangster Disciples, testified that
     his gang and the Four Corner Hustlers were enemies and that they had
     been fighting and shooting at each other. He was in the car that was
     following Robinson on the scooter when Donegan shot at Robinson.
     The driver drove the car at Donegan, struck him, and drove away.


                                      -2-
     Lemon was also present the following evening when Mosley was
     shot. He was in a group that included Robinson when he observed a
     car drive toward them. Defendant and Donegan were in the car. They
     began shooting at the group.
¶6        Brandon Merkson testified that there was an ongoing feud
     between the Gangster Disciples and the Four Corner Hustlers.
     Merkson was present at both the scooter shooting and the Mosley
     shooting. Regarding the scooter shooting, Merkson was in the car that
     struck Donegan after he shot at Robinson. At trial, Merkson denied
     telling the police that Donegan was the person who shot at Robinson.
     Merkson’s statement and his grand jury testimony were entered into
     evidence.
¶7        Vernard Crowder testified, denying that he, defendant, and
     Donegan were members of a street gang. He acknowledged testifying
     before the grand jury but asserted that he had done so only because
     the prosecutor agreed to drop a domestic battery charge against him.
     He denied all of his grand jury testimony. Two assistant State’s
     Attorneys testified concerning Crowder’s grand jury testimony and a
     statement he made to police. Crowder stated that on the day of the
     Mosley shooting, he saw defendant standing near a “greyish black,”
     older model Toyota car. Donegan was inside the car cleaning it.
     Defendant asked Crowder if he wanted to “go do business” on Corliss
     (a street that was in Gangster Disciples territory), which Crowder
     knew meant harming someone in the Gangster Disciples. Crowder
     declined because he was on probation. Defendant did not like this
     answer and reminded Crowder that “these are the same people that
     killed Victor.” Later, Crowder heard gunshots coming from Corliss.
     A few days after the shooting, Crowder was with Donegan and
     DeAngelo Coleman. Donegan told Crowder that he could not get
     caught with the gun he had with him because “it had a body on
     Corliss.” Crowder understood this to mean that Donegan had used the
     gun to kill Mosley.
¶8        DeAngelo Coleman testified, denying being a gang member or
     hearing anything about the Mosley shooting. He denied that there was
     any incident involving a scooter. An assistant State’s Attorney
     published to the jury Coleman’s statement to police. In the statement,
     Coleman acknowledged that he, Donegan, and defendant were
     members of the Four Corner Hustlers gang. Coleman stated that on
     the day of the scooter shooting incident, he heard gunshots. He ran
     outside and saw Donegan lying on the ground. Donegan told Coleman


                                      -3-
       that he had just shot at Robinson who was on a scooter and that a car
       following Robinson had struck Donegan. The next day, Coleman was
       with defendant and Donegan. During the conversation, Donegan said
       that someone had to pay for the scooter incident and that he was
       going to kill a Gangster Disciple. Coleman heard defendant say that
       he would steal a car to use for the planned shooting on Corliss and
       that Donegan had a “jiggler” key that would fit older model Toyotas.
       The key would allow a user to operate the door locks and ignition of
       a car. Coleman later saw defendant driving a Toyota Camry. He saw
       defendant and Donegan cleaning out the car. Defendant and Donegan
       both had guns that they put in the car. They drove the car away. The
       day after the Mosley shooting, Coleman saw defendant and Donegan.
       Both men described how the shooting took place. Defendant said that
       he drove slowly down the block. When they saw a group of young
       men at the usual Gangster Disciples spot, Donegan fired his gun.
¶9          The trial court gave the jury Illinois Pattern Jury Instruction 3.14,
       which addresses proof of other offenses or conduct (Illinois Pattern
       Jury Instructions, Criminal, No. 3.14 (4th ed. 2000)). The instruction
       alerted the jury that evidence had been received that defendant was
       involved in conduct other than that charged in the indictment. The
       jury was instructed that this evidence was to be considered on the
       issues of defendant’s intent, motive, and opportunity. The jury was
       instructed to determine whether defendant was involved in the
       uncharged conduct. As stated, the jury convicted defendant, and the
       trial court sentenced him to 27 years in prison.

¶ 10                                 ANALYSIS
¶ 11        Evidence of other crimes is admissible if it is relevant for any
       purpose other than to show the defendant’s propensity to commit
       crime. People v. Wilson, 214 Ill. 2d 127, 135 (2005). Other-crimes
       evidence is admissible to show modus operandi, intent, motive,
       identity, or absence of mistake with respect to the crime with which
       the defendant is charged. People v. Robinson, 167 Ill. 2d 53, 62-63
       (1995). However, even where relevant, the evidence should not be
       admitted if its probative value is substantially outweighed by its
       prejudicial effect. People v. Moss, 205 Ill. 2d 139, 156 (2001).
¶ 12        The admissibility of evidence rests within the discretion of the
       trial court, and its decision will not be disturbed absent an abuse of
       that discretion. People v. Becker, 239 Ill. 2d 215, 234 (2010).


                                          -4-
¶ 13        In People v. Thingvold, 145 Ill. 2d 441 (1991), this court
       summarized the standards for admissibility of other-crimes evidence:
                     “Evidence of crimes for which a defendant is not on trial
                is inadmissible if relevant merely to establish his propensity
                to commit crime. [Citations.] Such evidence overpersuades
                the jury, which might convict the defendant only because it
                feels he is a bad person deserving punishment. [Citations.]
                Evidence of the commission of other crimes is admissible,
                however, when such evidence is relevant to prove modus
                operandi, intent, identity, motive, or absence of mistake.
                [Citations.] In fact, this court has held that evidence of other
                crimes committed by the defendant may be admitted if
                relevant to establish any material question other than the
                propensity to commit a crime. [Citations.] When such
                evidence is offered, the trial judge must weigh the relevance
                of the evidence to establish the purpose for which it is offered
                against the prejudicial effect the introduction of such evidence
                may have upon the defendant.” Id. at 452.
¶ 14        Our Rule of Evidence 404(b) (Ill. R. Evid. 404(b) (eff. Jan. 1,
       2011)) provides that, with certain specified exceptions, evidence of
       other crimes, wrongs, or acts is not admissible to prove the character
       of a person in order to show action in conformity therewith. Such
       evidence may also be admissible for other purposes, such as proof of
       motive, opportunity, intent, preparation, plan, knowledge, identity, or
       absence of mistake or accident.
¶ 15        When the State seeks admission of other-crimes evidence, it must
       first show that a crime took place and that the defendant committed
       it or participated in its commission. Thingvold, 145 Ill. 2d at 455. The
       appellate court found that the State had failed to meet this threshold
       requirement, and therefore the evidence of the scooter shooting by
       Donegan was inadmissible against defendant. The appellate court
       rejected the State’s argument that the evidence was not admitted as
       other-crimes evidence, but was admitted because it was relevant
       evidence of defendant’s motive for the Mosley shooting. The
       appellate court focused on the fact that the scooter shooting was
       evidence of a prior uncharged crime sought to be introduced against
       defendant at his trial. The court found that this fact required the State
       to show that defendant committed the prior crime. According to the
       appellate court, since the State could not make that showing, the
       evidence of the scooter shooting was inadmissible. The appellate


                                         -5-
       court reasoned that the evidence met the definition for other-crimes
       evidence because it was evidence of a crime other than the crime
       charged sought to be introduced against defendant at his trial. The
       appellate court also noted that the State itself had described the
       evidence as other-crimes evidence, pointing to the State’s motion to
       admit evidence of the scooter shooting, the title of which was,
       “Motion to Admit Proof of Other Crimes/Other Bad Acts.” 2012 IL
       App (1st) 102274, ¶¶ 29-30. The appellate court drew a distinction
       between “simple, relevant evidence and the peculiar concerns that are
       involved in the consideration of other crimes evidence.” The appellate
       court criticized the State for presenting no authority for its suggestion
       that the threshold requirements for the admission of other-crimes
       evidence may be bypassed as long as that evidence provides a
       background or context for the crime charged. Id. ¶ 32.
¶ 16       The rule that evidence of the commission of other crimes, wrongs,
       or acts by the accused is inadmissible for the purpose of showing a
       propensity to commit crimes is an aspect of the rule that the
       prosecution may not introduce evidence of a character trait of the
       accused. Michael H. Graham, Graham’s Handbook of Illinois
       Evidence § 404.5 (10th ed. 2010). The concern is not that such
       evidence is lacking in probative value, but that it may overpersuade
       the jury, which might convict the accused because it believes he or
       she is a bad person. People v. Richardson, 123 Ill. 2d 322, 339
       (1988). It is evident, therefore, that the concerns underlying the
       admission of other-crimes evidence are not present when the
       uncharged crime or bad act was not committed by the defendant. In
       such a case, there is no danger that the jury will convict the defendant
       because it believes he or she has a propensity to commit crimes. Thus,
       the threshold requirement to show that the defendant, and not
       someone else, committed the crime does not apply. The evidence was
       clear that defendant was not involved in the scooter shooting. Thus,
       the appellate court erred in holding that the evidence of that shooting
       was inadmissible on the ground that the State did not show that
       defendant committed or participated in that shooting. We therefore
       conclude that the evidence of the scooter shooting was not other-
       crimes evidence, and the appellate court erred in analyzing it as such.
¶ 17       The State argues that the shooting was an integral part of events
       culminating in the Mosley shooting. The State notes that, by
       definition, the other-crimes doctrine concerns the admission of
       unrelated other crimes committed by the defendant to suggest that the


                                         -6-
       defendant committed the crime with which he or she was charged by
       improperly showing either a propensity to commit crimes, or by
       properly showing the defendant’s intent, motive, modus operandi, or
       common design. The State maintains that the scooter shooting was
       not an unrelated crime, but was part of the charged crime in that it
       was the precipitating event that led to the Mosley shooting. The State
       draws a distinction between “intrinsic” evidence that is somehow
       related to the charged crime or is part of a continuing narrative of
       events giving rise to the charged crime, and “extrinsic” evidence,
       which is comprised of traditional other-crimes evidence.
¶ 18        Defendant argues that the scooter shooting was a “classic other
       crime” because it was not related to the charged offense and was
       therefore not inextricably intertwined with the Mosley shooting.
       Defendant contends that the Mosley shooting can be fully shown
       without reference to the scooter shooting. Counsel for defendant
       conceded at oral argument that the incident in which Donegan was
       struck by the car containing members of the Gangster Disciples is
       relevant and was properly admitted. Thus, defendant challenges only
       the admission of the scooter shooting itself. Defendant’s argument,
       however, hinges on the fact that defendant was not shown to have
       committed or participated in the scooter shooting. Defendant relies on
       this court’s decision in Thingvold. There, the defendant was charged
       with soliciting another man, Nalan, to murder his wife, Barbara. The
       prosecution successfully sought the admission of evidence at trial of
       the defendant’s prior bad acts. One man testified that the defendant
       had earlier spoken of wanting Barbara dead so he could collect on her
       life insurance. He had allegedly asked the man to wire money to a
       hired killer and in return promised to give the man a car. Another man
       testified that the defendant had asked him to kill Barbara so he could
       collect on her insurance. The prosecution also successfully sought the
       admission of evidence that the defendant had solicited a man to kill
       his first wife, Diane, in the 1970s. The defendant and Diane later
       divorced. The jury convicted the defendant of solicitation. The
       appellate court reversed and remanded for a new trial, holding that the
       evidence was improperly admitted. On further appeal, this court
       affirmed the appellate court. The court found that the testimony
       concerning Barbara was properly admitted as relevant to the
       defendant’s motive to hire Nalan to kill Barbara for the purpose of
       obtaining life insurance proceeds. However, this court found the
       evidence concerning the defendant’s alleged solicitation of a man to
       kill Diane was improperly admitted, noting that the fact that the

                                        -7-
       defendant may have solicited someone 10 years earlier to kill a
       different wife did not tend to prove that the defendant intended Nalan
       to kill Barbara when he solicited him. Rather, the court observed, this
       was an example of evidence admitted to show a defendant’s
       propensity to commit a crime. Thingvold, 145 Ill. 2d at 455.
       Thingvold is inapposite to the case at bar because that case concerned
       prior bad acts of the defendant, not a third party. Thus, defendant’s
       reliance on that case is misplaced.
¶ 19        The State argues that the scooter shooting incident was connected
       to the charged crime and was thus admissible under a line of authority
       allowing admission of evidence of other crimes that are “intrinsic” or
       related to the charged offense in some way, or are part of a
       “continuing narrative” of the events giving rise to the charged
       offense, or are “intertwined” with the charged offense. It notes that
       some courts have recognized a distinction between traditional other-
       crimes evidence (extrinsic) and evidence of an uncharged crime that
       is related to the charged offense (intrinsic). See, e.g., People v.
       Manuel, 294 Ill. App. 3d 113, 123 (1997); People v. Morales, 2012
IL App (1st) 101911, ¶ 24; People v. Rutledge, 409 Ill. App. 3d 22,
       25 (2011); People v. Allen, 184 Ill. App. 3d 438, 449 (1989),
       overruled on other grounds, 172 Ill. 2d 154 (1996). Other courts have
       treated “intrinsic” evidence as an exception to the general exclusion
       of other-crimes evidence. See, e.g., People v. Carter, 362 Ill. App. 3d
1180, 1189-90 (2005); People v. Evans, 373 Ill. App. 3d 948, 958-59
       (2007).
¶ 20        This court has recognized that evidence of other crimes may be
       admitted if it is part of the “continuing narrative” of the charged
       crime. People v. Adkins, 239 Ill. 2d 1, 33 (2010). Such uncharged
       crimes do not constitute separate, distinct, and disconnected crimes.
       People v. Marose, 10 Ill. 2d 340, 343 (1957). It is this latter type of
       crime with which the other-crimes doctrine is concerned. Notably, a
       distinguishing characteristic of Adkins and the State’s cited cases is
       that in each of the cases, it was alleged that the defendant had
       committed the uncharged offense. Here, there is no dispute that
       defendant was not involved in the scooter shooting incident. In our
       case, therefore, it is unnecessary to make any distinction between
       extrinsic or true other-crimes evidence and evidence of uncharged
       offenses that is intrinsic, related to, or part of the continuing narrative
       of the charged offense. Because defendant was not involved in the
       scooter shooting incident, it was not an “other crime” for purposes of


                                          -8-
       evaluating its admissibility under our Rule of Evidence 404(b) and
       the other-crimes doctrine. The fact that the challenged evidence
       consists of an uncharged offense does not, standing alone, require it
       to be analyzed under other-crimes principles. It is only when the
       defendant is alleged to have committed the prior offense that those
       principles apply. That is not the situation here. Rather than sow
       confusion by analyzing the scooter shooting evidence under terms
       such as “extrinsic” or “intrinsic” or as “inextricably intertwined” or
       as a “continuing narrative,” we conclude that the admissibility of
       evidence of the scooter shooting incident in this case should be
       judged under ordinary principles of relevance.
¶ 21        Evidence is generally admissible if it is relevant. Ill. R. Evid. 402
       (eff. Jan. 1, 2011). “Relevant evidence” is defined as evidence having
       any tendency to make the existence of any fact that is of consequence
       to the determination of the action more probable or less probable than
       it would be without the evidence. Ill. R. Evid. 401 (eff. Jan. 1, 2011).
       Even relevant evidence, however, may be excluded if its probative
       value is substantially outweighed by the danger of unfair prejudice.
       Ill. R. Evid. 403 (eff. Jan. 1, 2011).
¶ 22        Defendant argues that his motive for the Mosley shooting was not
       the incident in which Donegan was hit by the car, but rather the
       shooting death of Victor Parsons, which had started the ongoing gang
       war. We disagree. The evidence at trial amply demonstrated that
       defendant was motivated to assist Donegan in retaliating against the
       Gangster Disciples for the injury caused to Donegan during the
       scooter shooting incident. The fact that defendant may have had a
       secondary motive does not mean that he was not also motivated to
       assist Donegan in retaliating against the Gangster Disciples for the
       scooter shooting incident.
¶ 23        Defendant argues that admission of the scooter shooting incident
       prejudiced him. He notes that the jury was instructed to determine
       whether defendant was involved in conduct other than that charged
       in the indictment. According to defendant, this instruction required
       the jury to speculate as to defendant’s involvement in the scooter
       shooting. We reject this argument. Defendant overlooks the fact that
       evidence was produced at the trial that when Mosley was shot,
       defendant and Donegan were driving a car that they had stolen by use
       of a “jiggler” key. The jury instruction did not specify the particular
       uncharged offense it referred to, but since the evidence at trial clearly
       showed that defendant was not involved in the scooter shooting, the


                                          -9-
       jury instruction must have referred to the stolen car. Thus, defendant
       was not prejudiced by this instruction with respect to the admission
       of the scooter shooting evidence.
¶ 24       Defendant also argues that evidence of the scooter shooting was
       improperly admitted because it was unnecessary to complete the
       narrative underlying the Mosley murder. According to defendant, the
       motive for the Mosley shooting was not the incident in which
       Donegan shot at Robinson, but rather the subsequent striking of
       Donegan by the car containing members of the Gangster Disciples.
       Defendant believes that the Mosley murder could have been fully
       related to the jury in an understandable manner without reference to
       Donegan shooting at Robinson. Defendant overlooks the fact that the
       car containing members of the Gangster Disciples was following
       Robinson as he rode the scooter into Four Corner Hustlers territory.
       This was not a random incident in which a bystander was struck by
       a car. There was evidence at the trial of a continuing gang war
       between the Gangster Disciples and the Four Corner Hustlers.
       Evidence of gang membership was admitted. The events in this case
       that culminated in the Mosley shooting were not only the car striking
       Donegan, but also Donegan’s shooting at Robinson. These two events
       were linked and it would be illogical for the trial court to uncouple
       them and give the jury only half the story.
¶ 25       Defendant also argues that even though he was not shown to have
       participated in the scooter shooting incident, he was prejudiced by its
       admission into evidence because that incident, coupled with his gang
       association with Donegan, carries an inference of guilt by association.
       We note that evidence of gang membership was allowed in this case.
       While defendant objected to its admission in the trial court, he does
       not argue before this court that the trial court abused its discretion in
       admitting this evidence. This court has previously recognized that
       street gangs are regarded with considerable disfavor by other
       segments of our society. People v. Gonzalez, 142 Ill. 2d 481, 489
       (1991). Moreover, this court has acknowledged that, particularly in
       metropolitan areas, there may be strong prejudice against street gangs.
       People v. Patterson, 154 Ill. 2d 414, 458 (1992). Thus, this court has
       held that evidence indicating a defendant is a member of a gang or is
       involved in gang-related activity is admissible only where there is
       sufficient proof that membership or activity in the gang is related to
       the crime charged. Id. To the extent that defendant here is concerned
       about an implied inference that “birds of a feather flock together,” any


                                         -10-
       alleged inference would more likely have come from the evidence of
       gang membership, rather than from the scooter shooting incident in
       which defendant was clearly not involved. The evidence was
       uncontroverted that defendant was not present when Donegan shot at
       Robinson. The prosecution did not suggest otherwise to the jury.
       Thus, we reject defendant’s argument.
¶ 26       We hold that the trial court did not err in admitting evidence that
       Donegan shot at Quentez Robinson and that he was immediately
       thereafter struck by a car containing members of the Gangster
       Disciples. The testimony at trial, specifically that of Robinson,
       Herbert Lemon, Brandon Merkson, Vernard Crowder, and DeAngelo
       Coleman, was relevant to show defendant’s motive for the subsequent
       drive-by shooting in which Mosley was killed. Donegan was struck
       by the car immediately following his shooting at Robinson. The two
       events were intertwined and there was no reason to separate them,
       particularly where defendant was not involved in them. Any prejudice
       to defendant, if it existed, was far outweighed by the probative value
       of this evidence to show defendant’s motive for the Mosley shooting.
       Accordingly, the trial court did not abuse its discretion in admitting
       this evidence, and the appellate court erred in reversing defendant’s
       conviction and remanding for a new trial.

¶ 27                               CONCLUSION
¶ 28       The appellate court erred in holding that evidence of the scooter
       shooting incident was improperly admitted at defendant’s trial under
       the other-crimes doctrine. We hold that this doctrine was inapplicable
       here, where defendant neither committed nor participated in the prior
       scooter shooting incident. The evidence of that incident was relevant
       to show defendant’s motive for the drive-by shooting that resulted in
       Lorne Mosley’s death, and the trial court did not abuse its discretion
       in admitting the evidence for that purpose.
¶ 29       Because it determined that evidence of the scooter shooting was
       inadmissible and that defendant was prejudiced by its admission,
       thus requiring a new trial, the appellate court found it unnecessary to
       consider other issues raised by defendant on appeal. We now reverse




                                        -11-
       the appellate court’s judgment and remand to that court for
       consideration of those issues.

¶ 30      Appellate court judgment reversed.
¶ 31      Cause remanded.




                                    -12-